By the Court,
Belknap, J.:
The defendants are residents of Eureka County, and are sued *443in an action of debt in the district court of Lincoln County. Upon their motion, the place of trial of the action was changed to the county of their residence, but no "demand in writing therefor was made, as contemplated by section 3043, Gen. Stat. The object of the demand is to allow the plaintiff an opportunity of voluntarily correcting his error by amendment, stipulation, or otherwise, without the expense and delay of a motion. (Vermont C. R. R. Co. v. Northern R. R. Co., 6 How. Pr. 106.) By omitting to make the demand, respondents waived the right to have the case heard in Eureka County, and the action became triable in Lincoln County. (Hasbrouck v. McAdams, 4 How. Pr. 342; Houck v. Lasher, 17 How. Pr. 520; Milligan v. Brophy, 2 Code Rep. 118; Estrada v. Orena, 54 Cal. 407; Byrne v. Byrne, 57 Cal. 348; Watkins v. Degener, 63 Cal. 500.)
Order reversed and cause remanded.